Citation Nr: 1541703	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome based on incapacitating episodes (back disability).

2.  Entitlement to an evaluation in excess of 20 percent for right leg sciatic neuritis.

3.  Entitlement to an evaluation in excess of 20 percent for left leg sciatic neuritis.

4.  Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1955 to November 1958 and from November 1960 to October 1963.  The Veteran also served on active duty in the Air Force from March 1964 to March 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for the Veteran's back disability and bilateral leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's service-connected disabilities-including his back disability, his left and right leg sciatic neuritis (bilateral leg disabilities), bilateral sensorineural hearing loss disability, and tinnitus- render him unable to secure or follow substantially gainful employment.
CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

A TDIU rating may be assigned where the schedular rating is less than total and when the Veteran is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  As a threshold matter, in order to be eligible for TDIU the Veteran's service-connected disabilities must meet or exceed certain schedular criteria.   If the Veteran has one service-connected disability, that disability must be ratable at 60 percent or more.  Id.  If the Veteran has two or more service-connected disabilities, at least one of those disabilities must be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  For purposes of determining whether the Veteran has "one disability" sufficient to meet the threshold schedular criteria for TDIU, disabilities resulting from a common etiology shall be considered as one disability.  Id.  

The Veteran has multiple service-connected disabilities which are currently assigned the following ratings:

* 50 percent for his bilateral sensorineural hearing loss from 2/17/2009;
* 40 percent for his degenerative disc disease with intervertebral disc syndrome and sciatic nerve involvement from 6/4/2008;
* 20 percent for his right leg sciatic neuritis from 6/4/2008;
* 20 percent for his left leg sciatic neuritis from 6/4/2008; and
* 10 percent for his tinnitus from 3/7/2006.

Under the combined ratings table, these assigned ratings equate to a total disability rating of 80 percent from June 4, 2008.  38 C.F.R. §§ 4.25, Table I, 4.26.  

As explained above, the Veteran's back disability has been rated 40 percent disabling since June 2008.  Because the Veteran has at least one disability rated at 40 percent or more, and the additional service-connected disabilities bring the combined disability rating to 80 percent, the Veteran meets the threshold schedular criteria for TDIU.  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted for the entire period on appeal.

The Veteran served as an electrical instructor in the Air Force and received in-service training as a pilot and diesel mechanic.  In his January 2009 application for TDIU, the Veteran reported that he left his last job as an electrician in a juice plant in 1999 because of his disabilities.  The RO attempted to contact the plant in connection with this claim; however, the correspondence was returned as undeliverable, apparently because the company had gone out of business in 2002.    

Despite the lack of private occupational records, there is significant evidence in the record describing the functional impact that the Veteran's service-connected disabilities have on the Veteran's ability to secure or follow substantial gainful employment.  

The Veteran has stated that his job as an industrial electrician required spending the day on concrete factory floors, which he can no longer tolerate due to his back and bilateral leg disabilities.   See, e.g., Veteran's statement dated August 27, 2009.  In fact, the Veteran has consistently reported that his service-connected disabilities make it difficult for him to perform even the simplest of functions at home.  Id.; see also Veteran's VA Form 9 dated April 9, 2014 and July 12, 2010.  Standing for any extended period of time causes his back and legs to tighten and cramp.  See Veteran's VA Form 9 dated April 9, 2010.  He cannot sit for more than 20 to 30 minutes at a time, making driving and other sedentary tasks difficult.   Id.  When he attempts to move from a sitting to a standing position he experiences extreme pain and spasms.  Id.  When these spasms occur they are debilitating, causing him to lay flat on his back for days.  Id.

The Veteran's functional deficits resulting from the back and bilateral leg disabilities are further compounded by his bilateral sensorineural hearing loss and tinnitus.  He experiences constant ringing in his ears, and while he concedes that his hearing aids do amplify sound and allow him to hear some words, they do not replace high frequency tones.  See Veteran's VA Form 9 dated April 9, 2014. Consequently, there are many words the Veteran cannot decipher and he must resort to reading lips in order to understand conversations.  Id.  He has also stopped using the telephone because of his hearing difficulties, and has adopted text messaging instead.   Id.  The Veteran has further explained that his hearing loss would make it difficult for him to respond to any trouble calls as an industrial electrician and would prevent him from passing the FCC physical required to perform any pilot-related jobs.  See Veteran's VA Form 9 dated July 12, 2010.
 
The Veteran's reports of his symptomology and the impact it has on his ability to function in an occupational context is supported by the medical evidence of record.  In April 2006, a VA examiner concluded that the Veteran's functional impairment due to his back and bilateral leg disabilities equated to complete functional impairment.   In support of this conclusion, the examiner noted that the Veteran's symptoms resulting from the back condition included constant pain, as well as stiffness with spasms that impair movement and do not allow the Veteran to function.  The examiner further noted that incapacitating episodes can occur as often as nine times a month and each episode can last for three to five days.  

In September 2008, another VA examiner also noted the functional impact of the Veteran's back disability.  Specifically, the examiner noted that the Veteran was not able to lift significant weight to accomplish any reasonable work or tasks and was barely mobile doing home functions.  Even prolonged sitting caused him extreme stiffness.  Accordingly, the evidence suggests that the Veteran's back and bilateral leg disabilities would prevent physical labor and substantially impair any sedentary work.

In July 2009, a VA audiologist conducting an audiological examination found that the Veteran had profound sensorineural hearing loss in the right ear and severe sensorineural hearing loss in his left ear.  The audiologist further noted that this hearing loss made it extremely difficult to carry on conversations or to understand speech.  Accordingly, the Veteran's hearing loss and constant ringing in his ears further impair his ability to perform event sedentary occupational tasks.

Affording the Veteran all benefit of the doubt, the Board finds that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities-including his back disability, bilateral leg disabilities, hearing loss disability, and tinnitus.  Accordingly, TDIU is granted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Increased Rating for Service-Connected Back Disability & Bilateral Sciatic Neuritis

The Veteran is also seeking entitlement to a rating in excess of 40 percent for his service-connected back disability and in excess of 20 percent for his bilateral leg disabilities.  The Veteran has repeatedly asserted that these disabilities have worsened since the last time he underwent a VA examination in September 2008, and he has at least twice requested a new examination to evaluate the current state of these disabilities.  The Veteran's statements, including those discussed in the TDIU section of this decision, indicate that he is experiencing severe spasms and several incapacitating episodes a month.  Each episode reportedly lasts for days and results in complete immobilization.  These episodes have been evidenced in the past by a neighbor.  However, during the September 2008 VA exam, the Veteran denied incapacitation and no back spasms were noted by the examiner.  

In addition to the fact that the Veteran's back and bilateral leg disabilities have not been evaluated in seven years, the record is also largely devoid of contemporary treatment records for these disabilities.  While records dated after the Veteran's last exam in September 2008 indicate that the Veteran is experiencing chronic pain and note that physical therapy might be an option, they do not provide sufficient detail as to the current state of these disabilities.  The Veteran has explained the dearth of contemporaneous treatment records is a result of his decision to stop seeking treatment for these disabilities because he has been repeatedly told by his VA physician that there is no further treatment available.

While the passage of time alone does not trigger VA's duty to provide an additional medical examination, where, as here, the record does not adequately reveal the current state of the Veteran's disabilities, the fulfillment of the statutory duty to assist requires that a thorough and contemporaneous medical exam be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); Caffrey v. Brown, 6 Vet App. 377, 381 (1994).  

Finally, the Veteran routinely receives VA treatment and there are VAMC Walla Walla treatment records in his claims file through June 2014.   Although historically the Veteran has denied actively seeking treatment specifically for his back and bilateral leg disabilities, any more recent records should nevertheless be obtained to ensure completeness. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all medical records from VAMC Walla Walla, Washington from June 2014 to present and associate them with the claims file.

2.  After obtaining all available VA treatment records, provide the Veteran with a VA examination to evaluate the nature and current severity of the Veteran's service-connected back disability and his service-connected bilateral sciatic neuritis.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.   

3.  Then, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


